DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 2.8.2022.
Claims 1-9 are pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
Applicant's arguments filed Feb 8, 2022 have been fully considered but they are not persuasive.
The Applicant has made significant amendments to the independent claim 1, 4 and 5 and its dependents. This may necessitate new prior art search and application of new references as and when required.
With respect to 35 U.S.C 102 rejections, the Applicant provides several arguments to which the
Examiner will respond accordingly:
Applicant Argument 1: In the Office Action, the Office alleged that paragraph [0002] and FIG. 1 of Shiba describe a radial displacement sensor 61 that allegedly corresponds to "a radial displacement detection means...for detecting displacement of the rotor...in the radial direction."6 Without acquiescing to this interpretation, claims 1, 4, and 5 are amended to recite that "the radial displacement detection means is provided on a position of the center of gravity of the rotor or on the outlet side with respect to the center of gravity of the rotor in the exhaust direction of the gas."
Examiner Response 1: In light of the amended claims 1, 4, 5, Examiner has examined the amended claims in the Office Action sections below, the details of which is presented below.
Applicant Argument 2: Shiba illustrates a radial displacement sensor 61 as including at least an upper portion on an inlet side of the center of gravity a of the rotor 2, such that at least a portion of the displacement detected by the radial displacement sensor 61 is performed on the inlet side of the center 
Examiner Response 2: In light of the amended claims with the added limitation of “ the radial displacement detection means is provided on a position of the center of gravity of the rotor or on the outlet side with respect to the center of gravity of the rotor in the exhaust direction of the gas”, the Examiner will examine the amended claim in the Office Action sections below.
With respect to 35 U.S.C 103 rejections, the Applicant provides several arguments to which the
Examiner will respond accordingly:
Applicant Argument 1: Further, a person having ordinary skill in the art would have had no reason with rational underpinning to modify the vacuum pump of Shiba such that radial displacement sensor 61 is "provided on a position of the center of gravity of the rotor or on the outlet side with respect to the center of gravity of the rotor in the exhaust direction of the gas," as recited in amended claims 1, 4, and 5, as doing so would frustrate cooling efficiencies achieved by positioning of the magnetic bearing 50 for supporting the rotor 2. For example, Shiba describes that the center of gravity is close to the radial magnetic bearing, such that a larger load is applied to the magnetic bearing 50 near the center of gravity of the rotating body when the vacuum pump is horizontally positioned." Shiba explains that, due to the structural configuration of the excitation amplifiers 91a and 91b contacting a highly heat conductive sheet 103, the cooling to excitation amplifiers 91 and 91b has higher relative cooling compare to excitation amplifiers 91c, 91d, or 91e.12 In other words, the vacuum pump of Shiba is specifically 
Examiner Response 1: In light of the amended claims with the added limitation of “ the radial displacement detection means is provided on a position of the center of gravity of the rotor or on the outlet side with respect to the center of gravity of the rotor in the exhaust direction of the gas”. Examiner has examined the amended claims in the Office Action sections below, the details of which is presented below.
Applicant Argument 2: Neither of Kawashima nor Masaharu remedy the deficiencies of Shiba. As one example, Kawashima describes a magnetic bearing device with reduced magnetic interference between a radial electromagnet and a radial sensor.13 However, the vacuum pump of Shiba already segregates axial displacement sensor 61 from magnetic bearing 50, such that the technical problem addressed by Kawashima is not present in the vacuum pump of Shiba. As another example, Masaharu describes a vacuum pump with a radial displacement sensor la positioned at an upper-most position along a rotor shaft 3a to accommodate a center of gravity that is shifted to an upper portion of the rotor shaft 3a to more closely align with a radial electromagnet, such " that the radial displacement sensor la would not have been positioned at or on an outlet side of the center of gravity.
Examiner Response 2: The Examiner respectfully disagrees with the above assertion. Kawashima is being combined with Shiba to disclose a vacuum pump wherein a center of the first radial magnetic force generation means and a center of the radial displacement detection means are arranged on the same plane. Similarly, Masaharu is being combined with Shiba to disclose the magnetic bearing device wherein a first radial magnetic force generation means disposed on an inlet side of the exhaust direction .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiba (JP 2016145555 A). 
Regarding Claim 1, Shiba discloses (Fig 1 below) a vacuum pump [Para 0002] provided with a magnetic bearing device (50, 51) [Para 0002], the vacuum pump [Para 0002] comprising: 
a plurality of radial magnetic force generation means (50, 51) for supporting a rotor (2,3) [Para0002] for exhausting gas [Para 0002] in a radial direction in a non-contact manner by using a magnetic force; and 

 two of the radial magnetic force generation means (50, 51) are provided on an outlet side (261) with respect to a center of gravity (G1) of the rotor (2,3) in an exhaust direction (261) of the gas [Para 0002] and
 the radial displacement detection means (Fig 1, 61A, see mark-up below)  is provided on a position of the center of gravity of the rotor or on the outlet side with respect to the center of gravity (Fig 1, G1) of the rotor (Fig 1, 2,3) in the exhaust direction (Fig 1, 261) of the gas. (Sensor 61A is on the outlet side with respect to the center of gravity of the rotor in the exhaust direction of the gas).

    PNG
    media_image1.png
    562
    458
    media_image1.png
    Greyscale


Regarding Claim 2, Shiba further discloses (Fig 1 above) the vacuum pump [Para 0002] according to claim 1, wherein a first radial magnetic force generation means (50) disposed on an inlet side [13a, Para 0013] of the exhaust direction of the gas actively supports the rotor (2,3), and a second radial magnetic force generation means (51) disposed on the outlet side (261) of the exhaust direction of the gas passively supports the rotor (2, 3).
Regarding Claim 4, Shiba discloses (Fig 1 above) a magnetic bearing device (50, 51) [Para 0002], for use in a vacuum pump[Para 0002], the magnetic bearing device comprising:  
a plurality of radial magnetic force generation means (50,51) for supporting a rotor (2, 3) for exhausting gas [Para 0002] in a radial direction in a non-contact manner by using a magnetic force; and 
a radial displacement detection means (Fig 1 above, 61A) for detecting displacement of the rotor (2, 3) in the radial direction, wherein 
3Preliminary Amendmenttwo of the radial magnetic force generation means (50, 51) are provided on an outlet side (261) with respect to a center of gravity (G1) of the rotor (2, 3) in an exhaust direction of the gas [Para 0002] and
the radial displacement detection means (Fig 1, 61A)  is provided on a position of the center of gravity of the rotor or on the outlet side with respect to the center of gravity (Fig 1, G1) of the rotor (Fig 1, 2,3) in the exhaust direction (Fig 1, 261) of the gas. (Sensor 61A is on the outlet side with respect to the center of gravity of the rotor in the exhaust direction of the gas).
Regarding Claim 5, Shiba discloses (Fig 1 above) a rotor (2, 3) for use in a vacuum pump [Para 0002], the vacuum pump comprising
a plurality of radial magnetic force generation means (50, 51) for supporting a rotor (2, 3) for exhausting gas [Para 0002]in a radial direction in a non-contact manner by using a magnetic force; and
a radial displacement detection means (Fig 1,61A)for detecting displacement of the rotor (2, 3) in the radial direction, wherein 

the radial displacement detection means (Fig 1, 61A)  is provided on a position of the center of gravity of the rotor or on the outlet side with respect to the center of gravity (Fig 1, G1) of the rotor (Fig 1, 2,3) in the exhaust direction (Fig 1, 261) of the gas. (Sensor 61A is on the outlet side with respect to the center of gravity of the rotor in the exhaust direction of the gas).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shiba, in view of Toshiaki (WO 2017006844 A1).
Regarding Claim 3, Shiba discloses the vacuum pump according to claim 2 detailed above. Shiba does not disclose the vacuum pump wherein a center of the first radial magnetic force generation means and a center of the radial displacement detection means are arranged on the same plane.
Toshiaki discloses (Fig 2 below) [Page 4, 17-19] the vacuum pump [Page 1, 16] wherein a center of the first radial magnetic force generation means (63X, 63Y) and a center of the radial displacement 

    PNG
    media_image2.png
    428
    475
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    637
    560
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed the vacuum pump of Shiba modified by the coplanar location of the centers of the first radial magnetic force generation means and the radial displacement detection means as taught by Toshiaki, in order to locate the displacement sensor in the low magnetic flux region generated by the force generating electromagnets [Page 1, 54 – Page 2,3], thus providing accurate displacement data due to minimal magnetic interference, leading to accurate control of the position of the rotor.
Claims 6  and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shiba, in view of Masaharu (JP 2010216458 A)
Regarding Claim 6, Shiba discloses the magnetic bearing device according to claim 4 detailed above. Shiba does not disclose the magnetic bearing device wherein a first radial magnetic force 
Masaharu discloses (Fig 1 below) [Para 0009] the magnetic bearing device wherein a first radial magnetic force generation means (2a) disposed on an inlet side (11a) of the exhaust direction of the gas actively [Para 0009] supports the rotor (9a), and a second radial magnetic force generation means (5a) disposed on the outlet side (12a) of the exhaust direction of the gas passively [Para 0009] supports the rotor (9a).
Regarding Claim 8, Shiba discloses the rotor according to claim 5 detailed above. Shiba does not disclose the rotor wherein a first radial magnetic force generation means disposed on an inlet side of the exhaust direction of the gas actively supports the rotor, and a second radial magnetic force generation means disposed on the outlet side of the exhaust direction of the gas passively supports the rotor.
Masaharu discloses the rotor (Fig 1 below) [Para 0009] wherein a first radial magnetic force generation means (2a) disposed on an inlet side (11a) of the exhaust direction of the gas actively [Para 0009] supports the rotor (9a), and a second radial magnetic force generation means (5a) disposed on the outlet side (12a) of the exhaust direction of the gas passively [Para 0009] supports the rotor (9a).

    PNG
    media_image4.png
    697
    573
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the magnetic bearing device and rotor of Shiba with the combination of active first force generation means using an electromagnet and passive second force generation means using a permanent magnet in order to keep the cost low [Masaharu, Para 0002, 0003].
Claims 7  and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shiba, in view of Masaharu and Toshiaki.
Regarding Claim 7, Shiba, in view of Masaharu, discloses the magnetic bearing device according to claim 6. Shiba, in view of Masaharu, does not disclose the magnetic bearing device wherein a center 
Toshiaki discloses (Toshiaki, Fig 2 above) [Page 4, 17-19] the magnetic bearing device (60) wherein a center of the first radial magnetic force generation means (63X, 63Y) and a center of the radial displacement detection means (64A, 64B) are arranged on the same plane [Page 4, 17-19].
Regarding Claim 9, Shiba, in view of Masaharu, discloses the rotor according to claim 8. Shiba, in view of Masaharu, does not disclose the rotor wherein a center of the first radial magnetic force generation means and a center of the radial displacement detection means are arranged on the same plane.
Toshiaki discloses (Fig 2 above) [Page 4, 17-19] the vacuum pump [Page 1, 16] wherein a center of the first radial magnetic force generation means (63X, 63Y) and a center of the radial displacement detection means (64A, 64B) are arranged on the same plane [Page 4, 17-19] across an axis (Toshiaki, Fig 2 above, AA) of the rotor (Toshiaki, Fig 1 above, 20, 21).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed the vacuum pump and rotor of Shiba, in view of Masaharu, modified by the coplanar location of the centers of the first radial magnetic force generation means and the radial displacement detection means as taught by Toshiaki, in order to locate the displacement sensor in the low magnetic flux region generated by the force generating electromagnets [Page 1, 54 – Page 2,3], thus providing accurate displacement data due to minimal magnetic interference, leading to accurate control of the position of the rotor.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832                                                                                                                                                                                                        

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832